Decision, handed down November 10, 1937 [ante, p. 896], and the order *912entered thereon, are hereby amended to read as follows: “ Decree affirmed, with costs to the respondents, payable out of the estate. The decision is made upon the ground that delivery of the note was not established, and that the claim was not allowed by the deceased representative of the Houghtaling estate, and that the decree is not against the weight of the evidence. Rhodes, McNamee and Bliss, JJ., concur; Hill, P. J., dissents, with an opinion in which Heffernan, J., concurs.” Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.